Judgment, Supreme Court, New York County (Stephen G. Crane, J.), rendered November 28, 1990, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The testimony presented by the People at the suppression *294hearing was not inherently incredible or improbable (People v Benitez, 162 AD2d 100, 101), and supports the suppression court’s finding that defendant’s mother voluntarily relinquished the shirt he allegedly wore during the robbery (see generally, People v Gonzalez, 39 NY2d 122, 128-130; People v Zimmerman, 101 AD2d 294, 296).
In addition, review of denial of suppression must be based exclusively on the evidence that was before the suppression court, notwithstanding that the testimony presented at trial conflicts therewith (People v Rivera, 171 AD2d 560, 561, lv denied 78 NY2d 973). Concur — Murphy, P. J., Wallach, Ross, Asch and Rubin, JJ.